DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Arguments
Applicant’s arguments, see Pg. 8 of Applicant’s Arguments/Remarks, filed 04/21/2021, with respect to the objection to claim 18 has been fully considered and are persuasive.  The objection of claim 18 has been withdrawn. 
Applicant's arguments filed 04/21/2021 with respect to the rejection of claim 18 under 35 USC 112(a)/112(b) have been fully considered but they are not persuasive. On Pgs. 8 and 9 of Applicant’s Arguments/Remarks, it is argued that the term “combined mangle and cutter” is used throughout the specification and in claim 18, and the use of a combination of a mangle and cutter is described in the specification in at least ¶ [0057]. However, The Office respectfully disagrees.  The passage cited in ¶ [0057] appears to only list the function and possible benefits of a “combined mangle and cutter” without providing any requisite description on the structure of a “combined mangle and cutter” such that the bounds of claim 18 is understood. Further, due the interpretation of the “combined mangle and cutter” under 35 USC 112(f) {see section 7 below}, the structure for performing the step recited in claim 18 is a necessary component of the specification should the structure not be obvious to one of ordinary skill in the art. See MPEP 2181(II)(A). A search of the prior art provided on the attached PTO-892 did not yield any results for a device of a “mangle and cutter” while a search through the CPC of B65D (deemed to be the closest field of prior art to the current application) also yielded no relevant results (see attached .
Applicant’s arguments with respect to the rejection of claim 16 under 35 USC 103 with respect to the NPL of Howcast (see below and attached NPL) have been fully considered but they are not persuasive. On Pgs. 9 – 10 of Applicant’s Arguments/Remarks, it is argued that Howcast fails to teach, “…cutting the secondary textile bed linen to a plurality of single pieces, each single piece configured to make a bag when stitched together; and C) stitching each single piece together according to a shape of the bag.” (emphasis added). However, The Office respectfully disagrees. As demonstrated below, Howcast teaches the steps of cutting the linen into single pieces (0:54-1:05), the pieces configured to make a bag when stitched together (1:06-1:49), and stitching the pieces together to make a bag (See stitching process in 1:06-1:53 with final bag shown in 1:53). Therefore, it is deemed that Howcast teaches the above elements of claim 16. 
Further, it is argued that Howcast does not specifically teach cutting a piece of linen that has been washed 100 times or more; and further cites ¶ [0036] and [0068] for the technical effect of washing linen 100 times or more. However, a review of the cited paragraphs appear to only describe that the used linens (which have been used/washed multiple times) is advantageous for the environment as, “no new fabric needs to be provided to make the bag.” (see ¶ [0036]). This advantage does not seem to address the technical property of linen washed multiple times. Likewise, ¶ [0068] appears to describe that a bag made of used bed linen materials had strong wear properties. However, this passage also does not address the property of bed linen that was .
Applicant’s arguments filed 04/21/2021 with respect to the rejection of claim 16 under 35 USC 103 with respect to Fulcher (GB 2297288) in view of Charbonnier (WO 2013/182801) have been fully considered but they are not persuasive. On Pgs. 11-12, it is argued that Fulcher does not teach elements of claim 16, specifically “each single piece configured to make a bag when stitched together.” However, The Office respectfully disagrees. As demonstrated below in the rejection of claim 16, Fulcher teaches a method for making a plurality of bags (See at least Figs 5 and 6), the method comprising: 
A) providing a linen (See Figs 5 or 6, #26); 
B) cutting the secondary textile bed linen to a plurality of single pieces (See Fig 7C illustrating the fabric is cut into individual pieces. See further page 5, 3rd paragraph), each single piece configured to make a bag when stitched together (See page 5, 3rd paragraph describing that the cut individual pieces are ready to be sewn together); and 
C) stitching each single piece together according to a shape of the bag (See at least Figs 2 and 3 illustrating that a single piece of fabric is stitched together into the shape of a bag. See further page 2, 1st - 3rd paragraphs).
	It is further argued that, “the current claim requires a single piece of fabric to assembly a bag.” However, this limitation does not appear to be currently claimed in claim 16, which requires “stitching each single piece together according to a shape of the bag.” (emphasis added) which appears to be taught by Fulcher as described above. Further, see section 3 above for the arguments surrounding the limitation of “the secondary bed linen being bed linen washed 100 

Claim Interpretation – 35 USC §112f

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following elements are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Regarding claim 18, “combined mangle and cutter” (because A – “combined mangle and cutter” is the placeholder/nonce term, B – “to moisten, press, feed, and dry the secondary bed linen, and perform the cutting the secondary bed linen to a plurality of single pieces” designates the function, and C – no additional structure is provided in combined mangle and cutter” is understood as equivalent to “means for moisten, press, feed, and dry the secondary bed linen, and perform the cutting the secondary bed linen to a plurality of single pieces”). A review of the specification suggests does not provide a description on the structure of the above “combined mangle and cutter” such that one of ordinary skill in the art would recognize how the secondary bed linen is moistened, pressed, fed, dried, and cut. Therefore, rejections under 35 USC 112(a) and 112(b) are provided below.
If the applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre -AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre –AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC §112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the 

Claim Rejections – 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “combined mangle and cutter” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 18 claims, “using a combined mangle and cutter to moisture, press, feed, and dry, the secondary textile bed linen, and perform the cutting the secondary textile bed linen to a plurality of single pieces.” However, there is no recitation from the specification as to how this device performs this function, nor an indication as to how one of ordinary skill in the art would recognize how this device operates to perform this function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16 is rejected under 35 U.S.C. 103 as being obvious over Howcast (YouTube video titled, “How to Turn Old Sheets into Shopping Totes” published on March 17, 2010; link https://www.youtube.com/watch?v=ipHnLZykEwI).

Regarding claim 16, Howcast discloses a method for making a plurality of bags (See screen capture of Fig 1 below), the method comprising: 

    PNG
    media_image1.png
    865
    1015
    media_image1.png
    Greyscale

Fig 1. Screen capture of Howcast YouTube video.

A) providing secondary textile bed linen (See 0:07 – 0:53); 
B) cutting the secondary textile bed linen to a plurality of single pieces, each single piece configured to make a bag when stitched together (See 0:55 – 1:06); and 
C) stitching each single piece together according to a shape of the bag (See 1:06 – 1:22).
However, Howcast does not specifically teach that the secondary bed linen being bed linen washed 100 times or more. At the time of filing, it is unclear as to what particular advantage is given by providing a bed linen wherein the bed linen is washed 100 times or more. For example, there is no distinction as to the difference between a linen washed 99 times and a 

Claims 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fulcher (GB 2297288 A) in view of Charbonnier (WO 2013/182801 A1).

Regarding claim 16, Fulcher teaches a method for making a plurality of bags (See at least Figs 5 and 6), the method comprising: 
A) providing a linen (See Figs 5 or 6, #26); 
B) cutting the secondary textile bed linen to a plurality of single pieces (See Fig 7C illustrating the fabric is cut into individual pieces. See further page 5, 3rd paragraph), each single piece configured to make a bag when stitched together (See page 5, 3rd paragraph describing that the cut individual pieces are ready to be sewn together); and 
C) stitching each single piece together according to a shape of the bag (See at least Figs 2 and 3 illustrating that a single piece of fabric is stitched together into the shape of a bag. See further page 2, 1st - 3rd paragraphs).

	Charbonnier teaches a secondary textile bed linen (See at least ¶ [0003] and [0004] describing the reusing of discarded textile waste such as bed linen. See further ¶ [0024] - [0035] describing the process through which the discarded bed linen is processed to make a roll of fabric).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fulcher to incorporate the teachings of Charbonnier to include a fabric being a bed linen with the motivation of decreasing the amount of waste generated by reusing old/discarded bed linens, as described by Charbonnier in ¶ [0004].
At the time of filing, it is unclear as to what particular advantage is given by providing a bed linen wherein the bed linen is washed 100 times or more. For example, there is no distinction as to the difference between a linen washed 99 times and a linen washed 100 times, or that by washing a linen 100 times changes a material property not provided to a linen washed 1 time. From the specification {see abstract and ¶ [0007]}, it appears that a linen only needs to be “discarded” and the number of times a linen is washed has no material effect on the linen provided. To the contrary, from ¶ [0007] a number of washing cycles are provided {100, 150, or 200} that further suggests the number of times a linen is washed is not a critical element. Therefore, the washing of a bed linen 100 times or more is not given patentable weight. See further MPEP 2144.04 VII; 2144.06 II; and 2144.07 that all provide reasons as to why it would be obvious to one of ordinary skill in the art to provide a bed linen that has been discarded for repurpose or reuse.

Regarding claim 17, Fulcher further teaches the claimed invention except for the linen comprises at least 30 percent polyester and the rest cotton. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the fabric as taught by Fulcher or Charbonnier, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.

Regarding claim 18, Fulcher and Charbonnier above does not expressly disclose using a combined mangle and cutter to moisture, press, feed, and dry, the secondary textile bed linen, and perform the cutting the secondary textile bed linen to a plurality of single pieces.
	Charbonnier teaches the method according to claim 16, the method comprising: using a combined mangle and cutter to moisten, press, feed, and dry, the secondary textile bed linen, and perform the cutting the secondary textile bed linen to a plurality of single pieces (See further ¶ [0024] - [0035] describing the process through which the discarded bed linen is moistened, pressed, fed, and dried to make a roll of fabric).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fulcher to incorporate the teachings of Charbonnier to include a fabric being a bed linen with the motivation of decreasing the amount of waste generated by reusing old/discarded bed linens, as described by Charbonnier in ¶ [0004].

Regarding claim 19, Fulcher further teaches the method according to claim 16, wherein each single piece is one single continuous piece cut from the secondary textile bed linen (See at least Figs 5, 6, 7A, or 7C  illustrating a single piece cut from a continuous piece of fabric).

Regarding claim 21, Fulcher further teaches the method according to claim 16, further comprising reinforcing the bag by using the secondary textile bed linen double to give each side of the bag two layers (See Fig 7E illustrating an embodiment where a multi-layered bag is created to provide a bag with two or more layers).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fulcher in view of Charbonnier, and in further view of Black (GB 2534930 A).

Regarding claim 20, Fulcher further teaches wherein the bag is made a bag for being carried by hand by at least in step B) cutting the standard sized duvet cover or sheet three times across the two long sides, the three cuts being parallel to the two short sides (See at least Fig 1 illustrating that the supplied web of linen material can be cut at least 3 times {see broken dashed lines} to create the bag. However, it would further be only a simple design choice for one of ordinary skill in the art to cut the linen material into any desired shape {1 cut, 2 cuts, 3 cuts}).
However, Fulcher as modified by Charbonnier above does not specifically teach in step A), using a standard sized duvet cover or sheet, the standard size duvet cover or sheet having two longer sides and two shorter sides. 
(See Fig 1), the standard size duvet cover or sheet having two longer sides and two shorter sides (See Fig 1 illustrating the duvet cover having two longer sides and two shorter sides).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Fulcher/Charbonnier method to incorporate the teachings of Black to include a duvet cover with the motivation of providing a known bedding material to use in a recycling purpose (as described by Charbonnier) since it would only require a simple substitution for one of ordinary skill in the art.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fulcher in view of Charbonnier, and in further view of Potts (US 2011/0174824 A1).

Regarding claim 22, Fulcher further teaches at least one of the following: attaching handles to the bag (See at least Figs 5 and 6 illustrating handles attached to the bag); 
wherein one or both outsides of the bag are decorated or printed (See at least Fig 7D illustrating that the bag outside can be printed on. See further Fig 4); 
making a hole in one or both sides for holding the bag or for a clothes hanger (See at least Fig 4 illustrating that the bag has handles on the sides allowing for a hanger to be fit into the holes of the handles); 
wherein in step C) the stitching is made along at least a part of the cuttings in step B) (See at least Figs 2 and 3 illustrating that the stitching of the bag is made along a part of the cut portion of the bag).

	Potts teaches wherein the bag is made for one or more bottles by providing square or rounds pockets (See Figs 1-3 illustrating that a bag can be fitted with pockets for holding bottles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fulcher/Charbonnier method discuss above, to further incorporate the teachings of Potts to include pockets within the bag with the motivation that it would allow for the transportation of bottles without having the bottles touch each other, thereby preventing breakage, as recognized by Potts in ¶ [0002] - [0003].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov. The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.